Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ReliaStar Life Insurance Company and its Separate Account N ING Encore/ING Encore Flex Supplement dated February 15, 2008 to the Contract Prospectus, dated April 30, 2007, as amended and the Statement of Additional Information, dated October 1, 2007 The following information updates and amends certain information contained in your variable annuity Contract Prospectus and Statement of Information (SAI). Please read it carefully and keep it with your current Contract Prospectus and SAI for future reference. 1. On December 5, 2007, the Boards of Directors of ING Partners, Inc. and ING Investors Trust approved a proposal to reorganize certain Portfolios into the following respective Surviving Portfolios. Subject to approval by each Portfolios shareholders, after the close of business on April 25, 2008, the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolio Surviving Portfolio ING JPMorgan International Portfolio ING Templeton Foreign Equity Portfolio ING Legg Mason Partners Large Cap Growth Portfolio ING Marsico Growth Portfolio Accordingly, effective after the close of business on April 25, 2008, investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows: S Class of the ING Templeton Foreign Equity Portfolio will automatically be added to your contract, and all existing account balances invested in the ING JPMorgan International Portfolio (S Class) will automatically become investments in the ING Templeton Foreign Equity Portfolio (S Class). Class S of the ING Marsico Growth Portfolio will automatically be added to your contract, and all existing account balances invested in the ING Legg Mason Partners Large Cap Growth Portfolio (S Class) and all existing account balances in the ING Marsico Growth Portfolio (Service 2 Class) will automatically become investments in the ING Marsico Growth Portfolio (Class S). As a result of the reorganizations, effective April 28, 2008, all references to the Disappearing Portfolios in the Contract Prospectus and SAI are hereby deleted, and all references to the ING Marsico Growth Portfolio (Service 2 Class) are changed to the ING Marsico Growth Portfolio (Class S). Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolios after the date of the reorganizations will be automatically allocated to the Surviving Portfolios. You may give us alternative allocation instructions at any time by contacting our Customer Service Center through: ING Service Center P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 See also the Transfers Among Your Investments Options section of your Contract Prospectus for further information about making fund allocation changes. 2. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus will not change as a result of the reorganizations. Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus. X.120636-07B February 2008
